January 10, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Invention I in the reply filed on 001/04/2022 is acknowledged.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, III, et al (U.S. Patent No. 5,556,163) in view of Matlin et al (U.S. Patent No. 10,667,612 B2).
As for claim 1, Rogers, III, et al teach the structure substantially as claimed including an adjustable chair comprising:
a seat part;
a seat back disposed along one side of the seat part, the seat back being configured for supporting at least a person’s back or shoulders;
a chair base configured for being placed on a floor (see Figures 1-2); and
at least one adjustable chair feature including a motor capable of being selectively controlled and driven so as to adjust at least one of:
a rotation or tilt of the seat part,
a vertical distance between the seat back and the one side of the seat part an angle position between the seat back and the seat part and as for claims 7-8, Rogers, III et al teach that As for claims 7-8, Rogers, III et al teach that the at least one adjustable chair feature is further capable of being controlled via a mechanical adjustment, wherein the mechanical adjustment includes a plurality of mechanical of switches disposed on the adjustable chair (see the specifcatin where it reads “According to the principles of this invention, the task chair 20 includes up to five or more power-assisted position adjustment mechanisms. There can be an adjustment of the angle of the tilt of the seat; the angle of the tilt of the chair back with respect to the seat; the depth of the seat relative to the chair back; the height of the back relative to the seat; and the height of the seat relative to the base. In this preferred embodiment, separate adjustment mechanisms are provided for each of these five adjustments. Each mechanism is driven by 

    PNG
    media_image1.png
    240
    166
    media_image1.png
    Greyscale

Matlin et al also teaches the concept of a lumbar support 22,24 providing incremental and progressive resistance to support the person’s lower back, the lumbar support being adjustable so as to incrementally protrude a distance from the seat back towards the person’s back or shoulders as the motor connected to the lumbar support is driven (see the specification where it reads “The lumbar support assembly 24 may include pneumatic, spring or motorized actuation device 86.”). 
As for claims 9-10 and 18-19, Maitlin et al also teach that the motor is controlled and caused to be driven via a controller capable of communicating with an electronic device of a user via a network connection  and that the electronic device is capable of being a smart phone(See the specification where it reads “In one embodiment, the signal from the sensor arrangement may 
As for claim 11, Matlin et al teach that the electronic device of the user includes a memory which stores the chair setting profile comprising a series of recommended preset seat adjustment settings, and wherein the controller is capable of driving the motor so as to adjust the at least one of the rotation or tilt of the seat part, the position of the seat back, the angle position between the seat back and the seat part, the distance between the chair base and the seat part, and the position of the lumbar support with respect to the seat back according to the chair setting profile according to the recommended preset adjustment settings (see the specification where it reads “the forward or the second position may be set (saved in a memory device of the chair 10) as to allow the user 802 to repeatedly obtain the most preferred position. The forward or second position allows the user 802 to sit in more alert position and in a feet flat on the floor position. In 22 may be configured to move in the direction of the arrow M from the first position to the second position.” and “The chair 10 also includes the memory device that allows the user to decide where their optimal (lumbar support member) position is relative to the seat base member 12. Once the user is at their optimal (lumbar support member) position and force of engagement, the user presses a lever (by mechanical, pneumatic or electro mechanical means) to engage a set stop.”)  As for claim 17, Matlin et al teach that the lumbar support is further adjustable and is configured to move in a vertical direction with respect to the seat part (see the specification where it reads “In one embodiment, the height of the seat back member 20 and/or the lumbar support member 22 with respect to the seat base member 12 may be adjusted vertical along the support frame member 82.”) 
  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Rogers, III et al, to include a backrest that has a lumbar support that provides  incremental and progressive resistance to support the person’s lower back, the lumbar support being adjustable so as to incrementally protrude a distance from the seat back towards the person’s back or shoulders as the motor, as taught by Matlin et al , since it would provide automatic adjustments to the lumbar support  that would bring about a change in muscle activity of the user which increases the blood flow in the body and are therefore beneficial to people with tendency to sit for long hours. 
As for claim 4, Rogers, III et al teach that the at least one adjustable chair feature comprises a linear actuator connected at one end to the chair base and to the seat part, wherein the linear actuator moves between an expanded and collapsed state as the motor is driven so as to increase and decrease the distance between the seat part and the chair base (See Figures 13-16).

As for claim 6, Rogers, III et al teach that the at least one adjustable chair feature comprises a seat rotation means, which, when the motor is driven causes the seat part to rotate with respect to a horizontal axis (See Figures 4-5 and 8-9).
As for claim 14, Rogers, III et al teach that the seat part adjustable chair is capable of rotating with respect to the chair base without adjusting the height of the seat part with respect to the floor (See Figures 4-5 and 89).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers, III, et al (U.S. Patent No. 5,556,163) in view of Matlin et al (U.S. Patent No. 10,667,612 B2), as applied to claim 1 above, and further in view of Jenkins (U.S. Patent No. 7,585,028 B2).
Rogers, III, et al n view of Matlin et al teach the structure substantially as claimed but does not teach an adjustable footrest as defined in claim 13.  However, Jenkins teaches a similar chair that has an adjustable footrest capable of adjusting the distance between the seat part and a footrest configured for supporting the person’s feet (see the specification where it reads “Another feature of one illustrative embodiment is a cast aluminum footrest that curves upward from a center recessed base affixed to the bottom of the central column. The recesses in the base allow clearance for the lower torsion spring when the chair is in a low height position, and consequently the chair can still shift and rotate without contact between the base and the torsion spring. The footrest creates a comfortable place for the sitter to rest his feet without interfering 

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Rodney B White/Primary Examiner, Art Unit 3636